08/31/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs February 7, 2017

                TIMOTHY BAXTER v. STATE OF TENNESSEE

                 Appeal from the Circuit Court for Madison County
                  No. C-14-223, C-15-22    Donald H. Allen, Judge
                      ___________________________________

                           No. W2016-00563-CCA-R3-PC
                       ___________________________________

Petitioner, Timothy Baxter, appeals the dismissal of his petition for post-conviction relief
in which he alleged ineffective assistance of counsel at trial where he was convicted of
felony failure to appear. More specifically, he contends that trial counsel failed to
subpoena witnesses requested by Petitioner, did not present evidence that the circuit court
clerk’s office failed to issue a criminal summons after his failure to appear, and trial
counsel allowed himself to be intimidated by the trial court. After a thorough review, we
affirm the judgment of the post-conviction court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

THOMAS T. WOODALL, P.J., delivered the opinion of the court, in which CAMILLE R.
MCMULLEN, J., joined. J. ROSS DYER, J., not participating.

George Morton Googe, District Public Defender; Gregory D. Gookin, Assistant Public
Defender, Jackson, Tennessee, for the appellant, Timothy Baxter.

Herbert H. Slatery III, Attorney General and Reporter; Robert W. Wilson, Assistant
Attorney General; James G. Woodall, District Attorney General; and Al Earls, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

Background

      In its opinion on direct appeal, a panel of this court summarized the facts
underlying Petitioner’s convictions as follows:

        At trial, evidence showed that the defendant was charged with
        aggravated assault, that at arraignment he had been appointed counsel,
        and that he was on bond prior to the scheduled June 13, 2011 court
appearance. The administrative assistant to Circuit Court Judge Roy
Morgan, Judge Morgan’s court reporter, and an assistant district attorney
general all testified that they appeared in court for the defendant’s
arraignment on May 9[,] and for his scheduled court date of June 13, that
the defendant appeared on May 9 but did not appear on June 13, and that
after counsel was appointed on May 9[,] the court instructed the
defendant to return to court on June 13, 2011. A capias for the
defendant’s arrest was issued on June 13, 2011. Generally, the witnesses
remembered the defendant and recognized him at trial. The circuit court
clerk made court calendars available to the public by placing a supply at
the front desk of the clerk’s office.

The court reporter introduced into evidence a transcript “of the
arraignment of [the defendant] on May the 9th, 2011.” She said she
certified the transcript and exhibited it to her testimony. The transcript,
as read in court by the reporter, showed that the defendant was sworn,
that the court appointed the public defender to represent him, that
counsel entered a not guilty plea for the defendant, and that counsel
suggested June 13, 2011, as the next court date. The judge instructed the
defendant to “[b]e back here then and keep in contact with your
attorney.” The reporter testified that the defendant’s arraignment was
typical of any arraignment.

The same court reporter also prepared a transcript of the court
proceedings in Judge Morgan’s court on June 13, 2011. The court
admitted the transcript into evidence over the defendant’s objection that
it contained hearsay statements. In the transcript, Judge Morgan said
that the defendant had “dealt with us before. He knows the timing.” In
the transcript of the June 13, 2011 proceeding, which began per the
court’s practice at 8:00 a.m., Judge Morgan called the case, and when the
defendant did not answer, the judge said, “I’m going to hold that one
aside, then.” After conducting some other court business, the judge
called the defendant’s case again, and when he did not respond, the
judge said, “[C]apias issued. . . . It’s nine-fifteen. No show. Bond
forfeiture commence. That concludes the arraignment list.” The
defendant’s counsel then asked the court for the opportunity to call the
defendant, stating, “I expected him to be here today.” The judge
mentioned that the defendant’s co-defendant also did not appear and
said, “I don’t mind you trying to call him. He needs to get here. We’ll
note a capias. He’s dealt with us before. He knows the timing.”

The defendant testified and acknowledged his appearance at the
arraignment on May 9, 2011. He said that, after the court appointed the

                                   -2-
        public defender to represent him, the judge told him to step aside. He
        testified that the assistant public defender “pulled [him] aside and [sat
        him] down” and elicited “a couple minutes worth” of contact
        information from him. He said he had no further communication from
        the judge. He denied that he heard the court express a return court date.
        He said he scheduled an appointment with the assistant public defender
        and went to her office on June 10, 2011. The assistant public defender
        tendered a plea agreement, but the defendant told her, “I’m not taking a
        plea agreement. I want to go to trial. I’m innocent.” The defendant
        testified that he asked for “discovery materials,” prompting counsel to
        respond, “Well I’m going Monday to try to get that. . . .” The trial court
        then sustained the prosecutor’s objection to this statement as hearsay.
        The defendant maintained that he had never before missed a court date
        and that he intended to contest the aggravated assault charge.

        On cross-examination, the defendant testified that he did not know he
        was obliged to appear in court on June 13 because he was “sitting at a
        table, talking with the lady from the public defender’s office.” He
        denied that he was standing at the podium when the judge communicated
        the next court date, opining that the judge “might have given the court
        date to the public defender but it wasn’t to me.” He stated that he
        believed his counsel would inform him of his next appearance date. He
        agreed that he was charged with aggravated assault and was not in court
        on June 13, 2011. Upon further cross-examination, the defendant
        acknowledged prior convictions of possession of a weapon by a
        convicted felon, manufacturing methamphetamine, and theft.

State v. Timothy Aaron Baxter, No. W2012-02555-CCA-R3CD, 2014 WL 29102, at *1-2
(Tenn. Crim. App. Jan. 3, 2014).

       Post-Conviction Hearing

       Kathy Blount is the Circuit Court Clerk of Madison County. She testified that
when a defendant in circuit court fails to appear in court on a specific date, the judge
orders a capias to be issued by the clerk’s office. The capias is then sent to the sheriff’s
office, and they search for the defendant. Once the defendant is located, he or she is
taken into custody and appears before the judge who ordered the capias. Ms. Blount
noted that if the defendant is out on bond, a scire facias is issued and sent to the bonding
company. She said that the bonding company has 180 days to find the defendant and
bring him or her before the court. Ms. Blount testified that when a defendant is out on
bond and indicted by the grand jury, before the arraignment, the clerk’s office sends a
“courtesy letter” to remind them to appear. The letter is not required by statute. Ms.


                                           -3-
Blount said that the circuit judges “never” issue a criminal summons for a defendant who
fails to appear in court.

        Petitioner originally had two failure to appear charges. Trial counsel testified that
the “base charge” for one failure to appear was simple possession of marijuana, and the
other “base charge” was aggravated assault. He noted that Petitioner was acquitted of the
simple possession charge. Trial counsel testified that he was appointed to represent
Petitioner on the failure to appear charges. He said that the State dismissed one of the
failure to appear charges prior to trial, and Petitioner was thereafter convicted of the
remaining count of failure to appear. Trial counsel said that Petitioner was the only
witness who testified at trial for the defense. He spoke with Petitioner’s prior counsel
and decided not to call her to testify. Concerning Petitioner’s defense, trial counsel
testified:

        The defense at trial was essentially that [Petitioner] did not hear - - our
        primary defense was that he did not hear Judge Morgan tell him to come
        back to court on whatever date it was a month or two in advance or a
        month or two later. One of our primary - - essentially their only
        evidence was that the transcript that Judge Morgan said, “Hey, come
        back on this day.” However, in that transcript [Petitioner] never actually
        responds to that in any way saying, “Yes, sir or yes, I hear you” or
        anything like that. To me it’s reasonable that he didn’t actually hear that.
        At the time [Petitioner] testified to and some of the other witnesses
        potentially corroborated to me recollection that he was talking to the
        Public Defender’s Office when Judge Morgan made that announcement
        to come back on this date.

       Trial counsel testified when Petitioner failed to appear on June 13, 2011, it
was for an “appearance” date rather than a trial date or a motions hearing. He
said, “Nothing of substance [was] actually set to be heard that day.”

       Trial counsel testified that Petitioner told him that Petitioner was never
served with a criminal summons for the aggravated assault or simple possession
charges. Concerning the summons, trial counsel testified:

        Well, I mean, the primary part of the case, the main weight against him
        was what happened in the prior hearing in front of Judge Morgan. To
        my knowledge, I know where I practice now and I believe if I recall
        here, a summons is not necessarily served on a defendant especially not
        when it’s just another appearance date or another date once the case is
        already underway and once the indictment had already happened. The
        date where Judge Morgan told him to come back on this date or this is
        our next date or whatever was an arraignment, an arraignment hearing. I

                                            -4-
        don’t know necessarily that a summons is required or is even part of the
        normal procedure.

Trial counsel noted that it was brought out at trial that Petitioner never signed anything
saying that he had to appear on the court date nor did Petitioner receive any written
documentation to be there.

       Trial counsel testified that Ronnie Thompson was a co-defendant in Petitioner’s
case involving marijuana. He acknowledged that Petitioner’s girlfriend asked on
Petitioner’s behalf that Mr. Thompson be called to testify at trial. Trial counsel testified
that he did not subpoena Mr. Thompson because Mr. Thompson also failed to appear on
June 13, 2011. Trial counsel and Petitioner discussed the matter. Trial counsel said:

        . . . However, it was my opinion and my strategic thinking that if Ronnie
        Thompson was called, he would simply offer up an excuse as to why he
        was not there, some sort of kind of almost like an alibi of, you know, I
        was doing this or that. It would have been a whole different angle than
        what we were going for in [Petitioner’s] case.

       On cross-examination, trial counsel agreed that the crime of failure to appear
obviously occurs when Defendant does not appear at the hearing. Therefore, regardless
of what the clerk’s office does or does not do after that, the crime has still been
committed. Trial counsel acknowledged that a capias is not a formal charging instrument
that entitled Defendant to a preliminary hearing, and there is no obligation on the court to
issue a summons or warrant, which is strictly for the judge’s discretion. In the present
case there was no summons, citation, or warrant issued. The case “was a straight
indictment.” Trial counsel testified:

        . . . [T]he charge was taken directly to the grand jury. That’s where the
        first charging of this fact of the charge came from. The capias was
        issued based on his other pending case or cases. He was arrested
        basically for not complying with the conditions of release.

       Trial counsel testified that the trial court issued a capias on June 13, 2011, when
Petitioner failed to appear. Trial counsel testified that on the morning of June 13, 2011,
Petitioner’s previous attorney told the trial court that she expected Petitioner to be in
court that morning. For that reason, trial counsel did not call Petitioner’s previous
counsel to testify at the failure to appear trial.

       Petitioner testified that he was not aware of the appearance date on June 13, 2011.
He said that his previous trial counsel had informed him that she would be in court on
that date to obtain discovery on his aggravated assault case. Petitioner testified: “I even
asked [trial counsel] if I needed to be there on that date she said, no, I’m trying to get

                                           -5-
discovery and get the disc. There was a video of the man putting his hands on me in the
parking lot.” Petitioner testified that he became aware of the failure to appear charge
when he was arrested. He said:

        My bail bondsman called me on June the 26th and he said that there was
        a capias arrest warrant out for me. I lived right across the street from
        him and he said that I don’t understand why that you were not served
        with the indictment because we were not aware that you were indicted
        on the simple possession charge because nobody even informed the bail
        bondsman of the charges. Therefore, he told me, he said, “I don’t know.
        I’m going to try to get [this] straightened out.” But the next thing I
        know, the sheriff’s car came here about two hours later and [bail
        bondsman] David Lewis even walked across the street and he told me he
        was going to try to get this straightened out.

       Petitioner testified that he was later acquitted of the simple possession of
marijuana charge. He was convicted of the aggravated assault charge. Petitioner testified
that he was in the Madison County Jail at the time the Grand Jury returned an indictment
against him for failure to appear. Concerning his drug charge, Petitioner testified:

        Yeah. I was never granted an opportunity to respond to the arrest. I was
        never granted a preliminary hearing. I was never given [a] forfeiture of
        bail notice. I was never given any notice. After the prosecution got their
        indictment on June the 6th for the simple possession charge, they failed
        to notify me properly in accordance with state law and therefore it
        caused all of this manifestation of injustice. They are certainly aware of
        it. I mean, [the prosecutor] sat there and said that they are not required
        to serve me after the indictment when actually state law requires you to.

Petitioner testified that the Circuit Court Clerk’s office sent a letter to the wrong address
informing him of the simple possession charge. He said that he found the letter in his
discovery materials. The letter appeared to be post-marked on June 7, 2011, and was
returned to the clerk’s office as “not deliverable as addressed.” Concerning his defense at
trial, Petitioner testified:

        I wanted to put Mr. David Lewis, the bail bondsman, my mother, Ronnie
        Thompson, Susan Korsnes and he told me he was going to subpoena
        these people, but he ended up - - I talked to him and he kind of talked
        about, well, I don’t want to do this and that and I said, well, you know, if
        Ronnie Thompson was not arrested and charged then I certainly have a
        right to present that defense. You know, and the fact that there was
        never proper notice given to me.


                                            -6-
Petitioner testified that he was not served with a criminal summons after his indictment
for simple possession of marijuana which he alleged was required pursuant to Rule 9(a)
of the Tennessee Rules of Criminal Procedure.

        Petitioner testified that trial counsel had a conflict of interest in Petitioner’s case
because trial counsel refused to “subpoena the court clerks and her records,” and he
refused to present Ronnie Thompson as a “plausible defense strategy[.]” Petitioner
claimed that the conflict of interest with trial counsel was that “[h]e would not do what I
asked him to.” Petitioner testified that the trial court was hostile toward trial counsel
causing trial counsel to be “timid” and “not assert objections.” He said that trial counsel
made several objections and had valid points, but the objections were overruled by the
trial court. Petitioner claimed that Petitioner was threatened with criminal charges when
he asked to address the court and that trial counsel was “dumbfounded” at that point and
did not know what to do. Petitioner further testified that trial counsel was not assertive,
did not ask the proper questions, and he failed to object to the jury selection process. He
said, “[Trial counsel] sat over there and he allowed the jury to be impaneled and he didn’t
exercise any strikes. He didn’t ask me anything about striking anybody.”

        On cross-examination, Petitioner testified that he appeared in circuit court on May
9, 2011, for the aggravated assault charge. He said that he was not appointed counsel but
was asked to “step aside and let the public defender’s office sign you up.” Petitioner
testified that his case was reset for June 13, 2011, but he did not hear that the case was
reset. He admitted that he did not appear in court on June 13. Petitioner testified that the
State presented evidence of the transcript from the hearing on May 9, 2011, and the
testimony of its witnesses. Petitioner agreed that he testified at trial but his testimony
was “hindered several times by erroneous objections by the prosecution to testify as to
what [previous trial counsel] told me.” He also claimed that the State’s proof was
“misleading.” Petitioner admitted that he testified to the jury at trial that he did not hear
the court date announced. He also acknowledged that the State presented the transcript
from the hearing on June 13, 2011, during which his previous trial counsel told the trial
court that she expected Petitioner to be there that day. Petitioner claimed that the State
indicted him after his first court appearance and did not notify him of the charge.
Petitioner testified that he was arrested on a capias issued by “Ms. Blount” rather than the
trial judge.

        Upon examination by the post-conviction court, Petitioner testified that he did not
hear the trial court inform him of his next court date. He said that he met with previous
trial counsel on June 9, 2011, and she did not say that he had to appear on June 13, 2011.
He said, “Yes. I even asked her, “Do I need to be there?” [She] said, “No, I’m going to
be your representative. I’ll be the appearance for you.” Petitioner testified that trial
counsel told him that she was going to be in court on that date to obtain discovery for the
aggravated assault case. He said that previous counsel told him that they would meet
again after she received discovery to see if they could obtain a plea agreement. Petitioner

                                             -7-
testified that he did not ask previous trial counsel when he had to go back to court on the
aggravated assault case.

       Trial counsel was recalled as a witness. He testified that he did not speak with
Circuit Court Clerk Kathy Blount about whether or not she issued a summons or anything
against Petitioner for this case. Trial counsel testified that the trial court denied his
motion to dismiss the failure to appear indictment. When asked why he did not pursue
the issue on appeal, trial counsel testified:

        That was the motion that [Petitioner] actually filed pro se if I remember
        correctly. I may have modified it perhaps and filed one myself. I don’t
        remember. I know that he had originally at least sent me one himself
        and it may have been that one that we filed. At the time, I kind of
        disagreed with the substance of it. He asked me to present it to the trial
        court and so we did. We gave it a shot. If I am remembering correctly,
        the substance or the thrust of that motion was that he should have been
        given a preliminary hearing. I personally felt in looking at the law on the
        issue that no preliminary issue was actually required under his
        circumstances because the charge went straight to the grand jury for an
        indictment as opposed to some sort of petition with the lower courts or
        whatever and he was being held on his other charge or charges as
        opposed to the failure to appear charge.

       On cross-examination, trial counsel testified that he was not hampered by the trial
court’s attitude toward him. He said, “I’d tried other things in this court. It was this very
court at the time and it had been - - I never had an issue.” Trial counsel further testified:
“I mean, most of the procedural motions were against us, yes, but I wouldn’t say that that
was anything other than just rulings by the Court.”

Analysis

       Petitioner contends that his trial counsel provided ineffective assistance because
trial counsel failed to subpoena witnesses requested by Petitioner, did not present
evidence that the circuit court clerk’s office failed to issue a criminal summons after his
failure to appear, and trial counsel allowed himself to be intimidated by the trial court.
We disagree.

       Post-conviction relief is available when a “conviction or sentence is void or
voidable because of the abridgment of any right guaranteed by the [c]onstitution of
Tennessee or the Constitution of the United States.” T.C.A. § 40-30-103. The burden in
a post-conviction proceeding is on the petitioner to prove his allegations of fact
supporting his grounds for relief by clear and convincing evidence. T.C.A. § 40-30-
110(f); see Dellinger v. State, 279 S.W.3d 282, 293-94 (Tenn. 2009). On appeal, we are

                                            -8-
bound by the trial court’s findings of fact unless we conclude that the evidence in the
record preponderates against those findings. Fields v. State, 40 S.W.3d 450, 456 (Tenn.
2001). Additionally, “questions concerning the credibility of the witnesses, the weight
and value to be given their testimony, and the factual issues raised by the evidence are to
be resolved” by the post-conviction court. Id; Henley v. State, 960 S.W.2d 572, 579
(Tenn. 1997). Because they relate to mixed questions of law and fact, we review the trial
court’s conclusions as to whether counsel’s performance was deficient and whether that
deficiency was prejudicial under a de novo standard with no presumption of correctness.
Id. at 457-58.

        Criminal defendants are constitutionally guaranteed the right to effective
assistance of counsel. Dellinger, 279 S.W.3d at 293 (citing U.S. Const. amend. VI;
Cuyler v. Sullivan, 446 U.S. 335, 344 (1980)). When a claim of ineffective assistance of
counsel is made under the Sixth Amendment to the United States Constitution, the burden
is on the petitioner to show (1) that counsel’s performance was deficient and (2) that the
deficiency was prejudicial. Strickland v. Washington, 466 U.S. 668, 687 (1984); see
Lockhart v. Fretwell, 506 U.S. 364, 368-72 (1993). “Because a petitioner must establish
both prongs of the test, a failure to prove either deficiency or prejudice provides a
sufficient basis to deny relief on the ineffective assistance claim.” Goad v. State, 938
S.W.2d 363, 370 (Tenn. 1996). The Strickland standard has been applied to the right to
counsel under article I, section 9 of the Tennessee Constitution. State v. Melson, 772
S.W.2d 417, 419 n.2 (Tenn. 1989).

        Deficient performance requires a showing that “counsel’s representation fell
below an objective standard of reasonableness,” despite the fact that reviewing courts
“must indulge a strong presumption that counsel’s conduct falls within the wide range of
reasonable professional assistance.” Strickland, 466 U.S. at 688-89. In reviewing
counsel’s conduct, a “fair assessment of attorney performance requires that every effort
be made to eliminate the distorting effects of hindsight, to reconstruct the circumstances
of counsel’s challenged conduct, and to evaluate the conduct from counsel’s perspective
at the time.” Id. at 689. “Thus, the fact that a particular strategy or tactic failed or even
hurt the defense does not, alone, support a claim of ineffective assistance.” Cooper v.
State, 847 S.W.2d 521, 528 (Tenn. Crim. App. 1992). Deference is made to trial strategy
or tactical choices if they are informed ones based upon adequate preparation. Hellard v.
State, 629 S.W.2d 4, 9 (Tenn. 1982).

       Prejudice requires proof of “a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different.”
Strickland, 466 U.S. at 694. “A reasonable probability is a probability sufficient to
undermine confidence in the outcome.” Id.

      After a hearing, the post-conviction court made specific findings of fact and
determined that Petitioner failed to meet his burden of proof and did not prove his

                                            -9-
allegations of ineffective assistance of counsel by “clear and convincing evidence.”
Petitioner’s entire argument on appeal concerning ineffective assistance of trial counsel
consists of the following:

        In the instant case, Petitioner’s attorney, [ ], engaged in actions that
        constituted deficient performance. [Trial counsel] did not subpoena
        witnesses requested by Petitioner, did not present evidence that the
        Clerk’s Office failed to issue a criminal summons after his failure to
        appear, and allowed himself to be intimidated by the trial court.
        Consequently, Petitioner was deprived of his right to a fair and impartial
        trial and did not have the opportunity to explain his version of events to
        the jury.

        [Trial counsel’s] actions and omissions resulted in actual prejudice
        towards the Petitioner. Had [trial counsel] been effective in his
        representation, the jury would likely have found that Petitioner did not
        violate the law against failure to appear. In addition, a trial may have
        had a different result had evidence been submitted regarding the failure
        of the Clerk’s Office to issue a criminal summons to Petitioner after he
        failed to appear in court on June 13, 2011. [Trial counsel’s] errors
        resulted in Petitioner’s conviction and subsequent six (6) year sentence.

        First, Petitioner argues that trial counsel failed to subpoena witnesses to testify at
trial. Petitioner does not specify in his argument who trial counsel should have called as
a witness or what any alleged witnesses would have testified to. “When a petitioner
contends that trial counsel failed to discover, interview, or present witnesses in support of
his defense, these witnesses should be presented by the petitioner at the evidentiary
hearing.” Black v. State, 794 S.W.2d 752, 757 (Tenn. Crim. App. 1990). Petitioner did
not present any of these witnesses at the post-conviction hearing. Therefore, Petitioner is
not entitled to any relief on this issue.

        Next, Petitioner contends that trial counsel did not present evidence that the
clerk’s office failed to issue a criminal summons after his failure to appear. However, as
pointed out by the State, Petitioner has not cited to any authority that requires the circuit
court clerk’s office to use a criminal summons when a defendant fails to appear in court.
Circuit Court Clerk Kathy Blount testified that when a defendant in Madison County
Circuit Court fails to appear in court on a specific date, the judge orders a capias to be
issued by the clerk’s office. The capias is then sent to the sheriff’s office, and they search
for the defendant. Once the defendant is located, he or she is taken into custody and
appears before the judge who ordered the capias. Ms. Blount noted that if the defendant
is out on bond, a scire facias is issued and sent to the bonding company. Ms. Blount
testified that when a defendant is out on bond and indicted by the grand jury, before the
arraignment, the clerk’s office sends a “courtesy letter” to remind them to appear. The

                                            - 10 -
letter is not required by statute. Ms. Blount said that the circuit judges “never” issue a
criminal summons for a defendant who fails to appear in court. Trial counsel testified
that a summons was “not necessarily” served on a defendant when it was “just another
appearance date or another date once the case is already underway and once the
indictment had already happened.” Trial counsel also noted that “[t]he date where Judge
Morgan told him [to] come back on this date or this is our next date or whatever was an
arraignment, an arraignment hearing. I don’t know necessarily that a summons is
required or is even part of the normal procedure.” Petitioner has not proven his claim by
clear and convincing evidence. He is not entitled to relief on this issue.

        Finally, Petitioner argues that trial counsel allowed himself to be intimidated by
the trial court. Petitioner does not explain in any way how trial counsel was intimidated
by the trial court or how it affected the outcome of his trial. At the post-conviction
hearing, trial counsel testified that he was not hampered by the trial court’s attitude
toward him. He said, “I’d tried other things in this court. It was this very court at the
time and it had been - - I never had an issue.” Trial counsel further testified: “I mean,
most of the procedural motions were against us, yes, but I wouldn’t say that that was
anything other than just rulings by the Court.” Petitioner is not entitled to relief on this
issue.

                                         CONCLUSION

       Petitioner has failed to establish that trial counsel provided ineffective assistance.
For the foregoing reasons, the judgment of the post-conviction court is affirmed.


                                   ____________________________________________
                                   THOMAS T. WOODALL, PRESIDING JUDGE




                                           - 11 -